DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method of implanting an implantable medical device.
II. Claims 15-16, drawn to an implantable medical device with implantation tool.
III. Claims 17-20, drawn to a method of treating cardiac arrhythmia.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Invention II pertains to the product comprising an implantable medical device with an introducer tool and Invention I pertains to an implantation process that may be used with the product of Invention II, however the structure of Invention II is not limited to the implantation process of Invention I which prepares a pocket in the abdominal region of the patient configured to receive the implantable medical device.  Invention II may be implanted according to any known process and may be deployed in another manner such as between the right ventricle of the heart and the diaphragm below the right ventricular lower septum/apex using an implantation guide tool and wire.  The description of Invention II also suggests that the IMD has a structure may be delivered transvascularly instead of through an incision in the abdomen, or may be inserted through an incision in the collar bone region.   Therefore Invention II is considered independent of the process of Invention I in that Invention II may be implanted according to any known implantation technique.  
Inventions I and III are directed to related but distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually different in design and function since Invention I refers to a process of implanting a medical device and Invention III pertains to a method of treating cardiac arrhythmia.   Invention I is further limited by steps that accessing and locating anatomical features for placing a device, wherein Invention III is further limited in a distinct manner of sensing and processing cardiac signals and responding by applying a treatment should the cardiac signals indicate a cardiac rhythm requiring therapy.  Nothing in Invention III is dependent on steps of Invention I in order to treat cardiac tissue since Invention III is shown to materially different functional steps and may be implanted by another known implantation technique.  Additionally, Invention I merely pertains to the implantation of a device and does not recite any actions taken by the device to treat cardiac rhythms as in Invention III. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the product of Invention II is not limited in scope to any particular implant location, wherein the first and second electrodes may be located in an materially different location such as an intracardiac or intravascular arrangement to pace the heart and not limited to the regions of the thorax or muscles of the thoracic region, and may apply an electrical field using a materially different delivery vector than in Invention III.  Invention II may also be implanted in a materially different manner and location than required by Invention III.
The claimed inventions are considered to comprise material differences in operational and functional scope that implies distinction, wherein such distinction requires separate search and consideration of prior art that would constitute a burden on the examination process.
	Restriction for examination purposes as indicated is proper because all these
inventions listed in this action are independent or distinct for the reasons given above
and there would be a serious search and/or examination burden if restriction were not
required because one or more of the following reasons apply:
	
	
	(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
	(b) the prior art applicable to one invention would not likely be applicable to
another invention;
	(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

SHOULD APPLICANTS ELECT INVENTION I, the invention is subject to election of distinct species:	Species 1a, pertaining to claim 3: wherein the implantable medical device is implanted within fatty tissue;
	Species 1b, pertaining to claim 4: wherein the implantable medical device is implanted between fatty tissue and a muscular fascia;
	Species 1c, pertaining to claim 5: wherein the implantable medical device is implanted onto an abdominal muscle below or within muscular fascia of the abdominal muscle;
	Species 1d, pertaining to claim 6: wherein the implantable medical device is implanted into an abdominal muscle;
	Species 1e, pertaining to claim 7: wherein the implantable medical device is implanted left to the xiphoid process below the thorax;
Species 1f, pertaining to claim 12: wherein the implantable medical device is implanted left to the xiphoid process between subcutaneous fast and abdominal musculature or below abdominal musculature.	Species 1a-1f are considered mutually exclusive locations for implanting the medical device.  

SHOULD APPLICANTS ELECT INVENTION I, the invention is subject to election of distinct species:	Species 2a, pertaining to claim 13: wherein the technique for implanting the electrodes involves the step of removing the tunneling tool before moving the electrodes into the intended implantation site;
	Species 2b, pertaining to claim 14: wherein the technique for implanting the electrodes involves the step of connecting the electrodes to the tunneling tool, and moving the electrodes to the intended implantation site using the tunneling tool.
Species 2a-2b are considered mutually exclusive techniques for advancing the electrodes using a tunneling tool and tube.  

The presence of species 1a-1f and 2a-2b are considered to present a burden on examination since the prior art applicable to one invention would not likely be applicable to another invention; and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        27 August 2022